DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 10-12, 14-15, and 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keisuke Omori et al (U. S. Patent Application: 2021/0203006, here after Omori).
Claims 1 and 5-6 are rejected. Omori teaches a liquid composition comprising and 
active substrate(material) and a dispersion medium(heptane) [0105]. Heptane has a relative permittivity of lower than 10 (1.9) at 25C (see page 11, last paragraph of the invention specification).
	Claim 2 is rejected as Omori teaches content of the active substance relative to the liquid composition is 40% by mass or higher (%50) [0105].
Claim 7 is rejected as Omori teaches liquid composition only heptane [0105].
Claims 10-11 are rejected as Omori teaches liquid composition comprising a sulfide solid electrolyte [0105].
Claim 12 is rejected as Omori teaches the content of the solid electrolyte is less than 40% by mass (37%) which is less than active material [0105].
Claim 14 is rejected as any method of applying the composition in Omori [0088] has storage container to store the composition.
Claim 15 is rejected as any method of applying the composition in Omori [0088] has storage container to store the composition, and applying unit to applied the liquid composition stored in the storing container onto an electrode based material (current collector).
Claim 17 is rejected for the same reason claim 15 is rejected. Any method of coating examples [0088] is used for making electrode.
Claim 18 is rejected as Omori teaches applying the liquid composition (of claim 1) to make electrode [0105].
Claim 20 is rejected. Omori teaches the limitation of claim 18, and teaches electrode is for a battery (electrochemical element) [abstract, 0105, 0015].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,13-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Keisuke Omori et al (U. S. Patent Application: 2021/0203006, here after Omori).
Claim 4 is rejected. Although Omori does not specifically teach the mode diameter of the active material. However, with considering particle size distribution of active material having normal shape (does not report any bimodal or other shape), mode and median and medium would be the same. Omori’s teaches medium diameter of 0.5 um or 3 um [0033]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Omori’s composition with mode diameter of 0.5 um, because mode and median are same in normal distribution.
Claim 13 is rejected. Although Omori does not specifically teach in same 
embodiment to use the composition for ink jet printing. However (in general) teaches the composition is applied by ink jet [0088]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Omori’s composition for applying with ink jet printer, because Omori teaches ink jet printing is a way to apply the composition.
Claim 14 is rejected for the same reason claim 13 is rejected and ink jet printed in fact has a reservoir as storage container to store the composition.
Claim 15 is rejected as ink jet printer has reservoir to store liquid composition and head(nozzle) to apply the liquid composition.
	Claim 17 is rejected for the same reason claim 15 is rejected. Ink jet printer is used for making electrode. 
Claim 19 is rejected. Although Omori does not specifically teach in same 
embodiment to use the composition for ink jet printing. However (in general) teaches the composition is applied by ink jet [0088]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Omori’s method for making electrode by applying liquid composition with ink jet printer, because Omori teaches ink jet printing is a way to apply the composition (for making electrode).
Claims 3, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Keisuke Omori et al (U. S. Patent Application: 2021/0203006, here after Omori), further in view of Seiji Masunari et al (Japanese Patent: 2018-176024, here after Masunari).
Claim 3 is rejected. Omori teaches applying liquid composition with ink jet printer [0088], but does not teach maximum particle size of active material. Masunari teaches applying liquid composition comprising active material by ink jet printer wherein the maximum particle size of active material is 5 um [page 5 paragraph 5]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Omori’s liquid when maximum particle diameter is 5 um, because it is suitable for printing with ink jet printer.
Claim 16 is rejected for the same reason claim 3 is rejected above. Masunari also teaches diameter of nozzle is 20um (the ratio of 0.25) [page 7 paragraph 1]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Omori’s liquid when ratio of maximum particle diameter to nozzle diameter is 0.25, because it is suitable for printing with ink jet printer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Keisuke Omori et al (U. S. Patent Application: 2021/0203006, here after Omori), further in view of Dun-Jie Yang et al (Chinese Patent: 11035028, here after Yang).
Claim 8 is rejected. Omori teaches dispersion medium is heptane [0105], but 
does not teach more than one kind. Yang teaches liquid composition for making anode wherein the dispersion medium is one or more of heptane xylene or toluene [page 9 paragraph 7]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Omori’s liquid compositing (for making electrode by applying liquid composition), where the dispersion medium is mixture of heptane, xylene and toluene, because they are suitable dispersion medium(solvent) for making electrodes. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Keisuke Omori et al (U. S. Patent Application: 2021/0203006, here after Omori), further in view of Kyoichi Watanabe et al (Japanese Patent: 2005-011656, here after Watanabe).
Claim 9 is rejected. Omori teaches applying liquid composition with ink jet printer [0088], but does not teaches the viscosity of the composition. Watanabe teaches viscosity of 3cP (Pa.s) for applying liquid composition via ink jet printing[0
086, 0087]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Omori’s liquid compositing (for making electrode by applying liquid composition), where the dispersion medium has viscosity of 3cP, because it is suitable viscosity for printing by ink jet. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 57123721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712